UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1669


ROBERT PATTERSON,

                Plaintiff - Appellant,

          v.

JOHN B. MANN,

                Defendant – Appellee,

          and

MARTHA MANN,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-01338-LMB-TCB)


Submitted:   October 16, 2014              Decided:   October 20, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Patterson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                In   this    civil    action,       Robert   Patterson     appeals     the

district        court’s     order     accepting       the    recommendation      of    the

magistrate judge and dismissing all claims against Martha Mann. *

We   have       reviewed     the     record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Patterson v. Mann, No. 1:13-cv-01338-LMB-TCB (E.D. Va.

Mar. 10, 2014).              We dispense with oral argument because the

facts     and    legal      contentions       are    adequately     presented     in   the

materials        before     this    court     and    argument      would   not   aid   the

decisional process.



                                                                                 AFFIRMED




      *
       We note that the district court ultimately ordered a final
default judgment against John B. Mann, Martha Mann’s husband.



                                               2